Citation Nr: 1214467	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  10-22 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a bipolar disorder, a major depressive disorder, and a personality disorder.  

2.  Entitlement to service connection for a sleep disorder.  

3.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 RO rating decision that denied service connection for an acquired psychiatric disorder, to include a bipolar disorder, a major depressive disorder, and a personality disorder (listed as a bipolar disorder and a personality disorder).  By this decision, the RO also denied service connection for a sleep disorder and for a back disorder.  In November 2011, the Veteran testified at a Travel Board hearing at the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In the decision below, the Board grants service connection for a major depressive disorder.  The Board notes that a recent March 2011 treatment report from Mental Health Care, Inc., indicates that the Veteran had only moderate housing and that he was unemployed.  Additionally, an October 2010 treatment report from such facility reflects that the Veteran stated that he was unable to get a job.  The Board finds that in light of the decision below, the recent evidence of record has raised an issue of entitlement to a total disability rating based on individual unemployability (TDIU rating).  As the issue of entitlement to a TDIU rating is not before the Board, it is referred to the RO for appropriate action.  

The issues of entitlement to service connection for a sleep disorder and entitlement to service connection for a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Major depressive disorder had its onset in service.  


CONCLUSION OF LAW

A major depressive disorder was incurred in active service.  38 U.S.C.A §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a major depressive disorder.  Here, at the November 2011 Board hearing, the Veteran stated that a grant of service connection for any acquired psychiatric disorder would satisfy his appeal.  As this decision represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Service connection for a "chronic disease," such as psychoses, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has an acquired psychiatric disorder (claimed as a bipolar disorder and a personality disorder) that is related to service.  The Veteran specifically reports that he was treated for psychiatric problems during service and that his psychiatric problems have continued since his period of service.  He also reports that he was harassed by other soldiers during service and that the doctors brushed his allegations under the table.  

As noted above, the Veteran had active service from November 1988 to August 1989.  His DD Form 214 indicates that the narrative reason for his discharge from service was due to a personality disorder.  

The Veteran's service treatment records show treatment for possible psychiatric problems during service.  A March 1989 mental health treatment entry notes that the Veteran was referred by his command for difficulty adjusting to military life.  The examiner reported that the Veteran would not receive follow-up at that clinic and that the results of a mental status examination would be furnished to the command.  

A June 1989 mental status evaluation report indicates that the Veteran was being considered for a discharge because of a personality disorder.  The examiner reported that the Veteran was fully alert, fully oriented, and that his behavior was normal.  The examiner stated that the Veteran's mood and affect were anxious, that his thinking process was clear, and that his thought content was normal.  The examiner indicated that the Veteran's memory was good.  The diagnosis was a mixed personality disorder with antisocial and passive-aggressive traits.  The examiner maintained that he recommended a discharge due to a personality disorder.  The examiner reported that the Veteran had been trying for a discharge since basic training.  The examiner stated that the Veteran had a poor attitude and that he had no motivation to become a productive soldier.  It was noted that the Veteran blamed others for all of his problems and that he had adequately demonstrated poor performance and little possibility of becoming a productive soldier.  The examiner commented that the Veteran's personality disorder was ingrained and longstanding, and that it was incompatible with continued satisfactory service.  

On a medical history form at the time of a July 1989 Chapter 5 examination, the Veteran checked that he suffered from depression or excessive worry.  The reviewing examiner reported that the Veteran was worrying due to a Chapter 5 separation.  The July 1989 objective separation examination report includes a notation that the Veteran's psychiatric evaluation was normal.  

Post-service private treatment records show treatment for variously diagnosed psychiatric problems.  

For example, a January 2007 statement from a private mental health counselor at Baycare Life Management indicates that the Veteran had entered an intensive outpatient treatment program for alcohol abuse and related issues.  The counselor reported that the Veteran was scheduled to remain in the program for a minimum of four weeks.  

An October 2009 evaluation report from J. J. Dabrowski, Ph.D., at the Neuropsychological Service of Tampa, notes that the Veteran was referred for help with vocational training.  It was noted that the Veteran described difficulty obtaining opportunities for employment ever since he was let go from a city position and then tried to cash a bad check from a person who wrote the check after he had performed work for the individual.  The Veteran maintained that he was wrongly arrested and charged with a misdemeanor for trying to cash the check.  The Veteran reported that his chief complaints involved weird thoughts that were sometimes suicidal and that he would talk to himself.  He stated that he had crazy dreams where people who had died would come to visit him.  

Dr. Dabrowski indicated that the Veteran had some bad experiences in the military and that those experiences would periodically come into his thoughts, but that the Veteran did not indicate symptoms of post-traumatic stress disorder (PTSD).  Dr. Dabrowski stated that the symptoms were indicative of adjustment issues and specific phobias, such as to gas and fumes from an incident when the Veteran had to be in a gas chamber during training while in the military in 1989.  Dr. Dabrowski indicated that the Veteran reported that he had been depressed for most of the time since being discharged from the military in 1989.  It was noted that the Veteran stated that he was assigned a diagnosis of a personality disorder near the time of his discharge and that he lost benefits from the military as a result of that diagnosis.  Dr. Dabrowski related that the Veteran denied problems with concentration, organization and planning, impulsivity, multitasking, and processing speed and capacity.  Dr. Dabrowski indicated that the Veteran did report sometimes having problems with his memory which included recalling names and small details, but that he reported that he did recall important things.  Dr. Dabrowski stated that the Veteran reported fair judgment and reasoning and that he denied language related problems.  Dr. Dabrowski indicated that the Veteran reported that his mood was variable with some good days and some bad days, but with the bad days feeling like the end was coming.  

Dr. Dabrowski stated that the Veteran reported that he was currently in a major depressive episode and that his first such episode occurred when he was in the military at the age of twenty-five.  Dr. Dabrowski reported that the Veteran described other major depressive episodes since that time and that he denied a history of manic episodes.  It was noted that the Veteran was presently worried about how long he would be homeless and about how long his financial problems would last with his trouble obtaining employment.  Dr. Dabrowski indicated that the Veteran reported increased distress since the loss of his job and that he reported significant changes in his mood and behavior since 1989 when he left the military and was divorced the same year.  Dr. Dabrowski maintained that the Veteran endorsed all paranoid personality symptoms since 1989 and that he reported that such symptoms resulted from being disappointed from some of the treatment he received in the military and that the military did not support him at the time of his discharge.  The impression was a major depressive disorder, recurrent, moderate to severe, and a personality disorder, not otherwise specified, with (paranoid) personality characteristics.  As to a summary, Dr. Dabrowski indicated that his impression was that the Veteran had a moderate to severe recurrent major depressive disorder and a personality disorder, not otherwise specified, with paranoid personality characteristics that the Veteran reported being present after experiences in the military in the 1980s.  

A February 2010 report from Mental Health Care, Inc., relates diagnoses of a schizoaffective disorder, as well as rule out schizophrenia, paranoids type, and PTSD.  The examiner indicated that the behaviors and symptoms to support the diagnostic criteria of the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) were evidenced by audiovisual hallucinations, paranoia, sleeping problems, depression, isolation, racing thoughts, and appetite fluctuations.  

A May 2010 report from Mental Health Care, Inc., notes that the Veteran had been treated on an outpatient basis since February 2010 and that he was diagnosed with a psychosis, not otherwise specified, and rule out a schizoaffective disorder.  Another May 2010 report from that facility, on the same day, relates diagnoses of a psychosis, not otherwise specified, and rule out a schizoaffective disorder.  The examiner reported that he suspected that the Veteran had a schizoaffective disorder, bipolar type, because he did have some mood component as well as the psychosis.  

A subsequent October 2010 report from the Mental Health Care, Inc., notes that the Veteran was seen for a medication review.  The examiner reported that the Veteran admitted to hearing voices about twice a week.  It was noted that the Veteran was vague about the contents, but stated that the episodes would last for a couple of hours.  The Veteran also maintained that the voices sometimes told him to do bad things.  The examiner reported that the Veteran admitted to auditory hallucinations and to paranoid ideations such as feeling that he was being followed, and that he stated that they had started ever since he got out of the military.  A diagnosis was not specifically provided at that time.  

A February 2011 VA psychiatric examination report notes that the Veteran's claims file was reviewed.  The Veteran reported that he started working in the eleventh grade over the summer with his father in construction.  He denied that he had any other employment before he entered the military.  It was noted that the Veteran was in the military from November 1988 to August 1989 and that his specialty was in demolition.  The Veteran denied that he had disciplinary actions and adjustment problems and stated that he was "the best".  He also reported that he should have been retired from the military by the time of the examination.  It was noted that the Veteran claimed that he had been in the military for almost three years and that he would contest that issue until the day he died.  

The examiner reported that the Veteran's service treatment records showed that he was diagnosed with a personality disorder.  The examiner stated that the Veteran was noted to blame others for his problems, that he had no motivation to be a productive soldier, and that he had a bad attitude.  The examiner reported that the Veteran's personality characteristics were noted to be ingrained and longstanding.  The examiner indicated that there was no evidence of a thought disorder or bipolar symptoms.  The examiner indicated that the Veteran's report of medical history at the time of his separation examination reflects that he reported that he had depression or excessive worry, but that there was no treatment or diagnosis of depression.  The examiner maintained that the physician who completed the medical history stated that the Veteran was worrying because of his Chapter 5 separation.  The examiner reported that the Veteran stated that he was arrested in 1993 for grand theft, fraud with a check, and burglary, and that he had to pay restitution.  It was noted that the Veteran indicated that he was arrested after he was laid off from his job in 2007 for cashing a check someone wrote for him.  The examiner reported that the Veteran had been homeless for three years and that he lived with various family members for a few days at a time.  

The examiner discussed the Veteran's medical history in some detail.  The diagnoses were possible malingering and a personality disorder, not otherwise specified, with paranoid traits.  The examiner commented that a bipolar disorder (claimed as depression) was not caused by or a result of the same condition shown during the Veteran's active duty.  The examiner indicated that there were no objective records to indicate that the Veteran received ongoing psychiatric care from the time he was discharged until he was scheduled to enter treatment in 2007 for substance abuse.  The examiner stated that the Veteran was diagnosed with a personality disorder in the military and that there was no treatment for depression or a bipolar disorder at that time.  The examiner maintained that while the Veteran was noted to endorse excessive worrying on his report of medical history at the time of his separation examination, the physician completing the form noted that the Veteran was worrying secondary to his pending discharge under Chapter 5.  

The examiner remarked that a diagnosis of malingering was made with a reasonable degree of professional certainty.  The examiner reported that such diagnoses reflected the Veteran's pattern of intentional production of false or grossly exaggerated symptoms as motivated by external incentives (i.e., VA compensation).  The examiner indicated that such diagnosis was supported by psychological testing results that were indicative of a high number of feigned symptoms.  The examiner stated that the above opinion was based on the Veteran's military records; review of his claims file and treatment records; a clinical evaluation; review of recent research; psychological testing and DSM-IV criteria.  

A March 2011 closing narrative summary from Mental Health Care, Inc., indicates that the Veteran was seen in October 2010 and that he was noted to have fair insight and judgment and was to return in four weeks.  It was noted that the Veteran did not show for his appointments in November 2010 or in February 2011.  The diagnoses were a psychosis, not otherwise specified, and a major depressive disorder, with psychotic features, severe.  

In a December 2011 lay statement, a friend of the Veteran reported that she had been a friend of his entire family for sixteen years.  She stated that since the Veteran's arrival home from the Army, he was very bitter and that he had a quick temper.  She further indicated that the Veteran would snap at someone for no reason and that he needed some type of help.  In additional December 2011 lay statements, the Veteran's brother and sister, respectively, reported that the Veteran had not been himself since he separated from the military.  

In evaluating the probative value of competent medical evidence, the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that February 2011 VA psychiatric examination report relates diagnoses of possible malingering and a personality disorder, not otherwise specified, with paranoid traits.  The examiner, after a review of the Veteran's claims file, specifically commented that a bipolar disorder (claimed as depression) was not caused by or a result of the same condition shown during the Veteran's active duty.  The examiner indicated that there were no objective records to indicate that the Veteran received ongoing psychiatric care from the time he was discharged until he was scheduled to enter treatment in 2007 for substance abuse.  The examiner stated that the Veteran was diagnosed with a personality disorder in the military and that there was no treatment for depression or a bipolar disorder at that time.  The examiner maintained that while the Veteran was noted to endorse excessive worrying on his report of medical history at the time of his separation examination, the physician completing the form noted that the Veteran was worrying secondary to his pending discharge under Chapter 5. The examiner remarked that a diagnosis of malingering was made with a reasonable degree of professional certainty.  

The Board observes that although the VA examiner indicated diagnoses of possible malingering and a personality disorder with paranoid traits, he did not specifically discuss the multiple other psychiatric diagnoses of record such as a major depressive disorder and a psychosis, not otherwise specified, etc.  Therefore, it is unclear whether the examiner reviewed the Veteran's entire claims file.  Additionally, the Board notes that evidence containing psychiatric diagnoses was received subsequent to the February 2011 VA psychiatric examination, and, therefore, not reviewed by the examiner.  Further, the Board observes that the Veteran is competent to report that he had possible psychiatric problems in service and possible psychiatric problems since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board notes that the VA examiner did not address the Veteran's contentions in that regard.  Given such circumstances, the VA examiner's opinion has less probative value in this matter.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

The Board observes that an October 2009 evaluation report form Dr. Dabrowski indicates an impression of a major depressive disorder, recurrent, moderate to severe, and a personality disorder, not otherwise specified, with (paranoid) personality characteristics that the Veteran reported being present after experiences in the military in the 1980s.  Dr. Dabrowski also noted that the Veteran reported that his first major depressive episode occurred when he was in the military at the age of twenty-five.  The Board notes that Dr. Dabrowski specifically discussed the Veteran's report that he had possible psychiatric problems in service and since service.  Additionally, the diagnoses listed by Dr. Dabrowski are essentially consistent with the other evidence of record.  Consequently, the Board finds that Dr. Dabrowski's impression, which included a psychiatric diagnosis of a major depressive disorder that the Veteran reported being present after his experiences in the military, is very probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board observes that the Veteran was diagnosed during service with a mixed personality disorder with antisocial land passive aggressive traits.  At the time of a July 1989 Chapter 5 examination, the Veteran also reported that he had depression or excessive worry.  Additionally, as noted above, the Board observes that the Veteran is competent to report possible psychiatric problems in service and possible psychiatric problems since service.  See Davidson.  Further, the Board finds that the Veteran's account is credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The Board also notes that Dr. Dabrowski has specifically indicated that the Veteran has a major depressive disorder that the Veteran reports has been present since his period of service.  

After considering all the evidence and resolving any doubt in the Veteran's favor, the Board finds that the Veteran has a major depressive disorder that had its onset during his period of service.  A major depressive disorder was incurred in active service, warranting service connection.  The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been considered in making this decision.  

With respect to whether service connection for any other psychiatric disorder is warranted, the Board finds that it is not.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the Veteran has been diagnosed with psychiatric disorders such as a psychosis, not otherwise specified, and a schizoaffective disorder, in addition to a major depressive disorder, only his major depressive disorder has been directly attributed to his active service.  There is no evidence of record that any psychiatric disorder, other than a major depressive disorder, is related to his period of service.  The Board also notes that the Veteran's diagnosed personality disorder is not a disability for VA compensation purposes.  See 38 C.F.R. §§ 4.9, 4.127 (2011).  Additionally, at the November 2011 Board hearing, the Veteran stated that a grant of service connection for any acquired psychiatric disorder would satisfy his appeal.  Accordingly, service connection for an acquired psychiatric disorder other than a major depressive disorder is not warranted.  


ORDER

Service connection for a major depressive disorder is granted.  




REMAND

The remaining issues on appeal are entitlement to service connection for a sleep disorder and entitlement to service connection for a back disorder.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

As discussed above, the Board has granted service connection for a major depressive disorder.  The Veteran contends that he has a sleep disorder and a back disorder that are related to service.  He also essentially contends that he has a sleep disorder that may be related to his now service-connected major depressive disorder.  The Veteran specifically reports that he was treated for sleep problems during service.  He states that he went to a doctor and reported that he was having difficulty sleeping because he was being constantly harassed by other soldiers.  He also indicates that he sought treatment for back problems during service.  He reports that he fell in a hole while carrying a backpack, that he was examined in the hospital, and that he was told that he had a "puncture in the spine".  He maintains that he was put on light duty.  The Veteran further notes that he was treated for back problems three or four times during service.  The Veteran essentially indicates that his sleep problems and back problems had their onset during service and continued since his period of service.  

The Veteran is competent to report sleep problems and back symptoms in service; continuous sleep problems and back symptomatology since service; and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of any sleep disorders.  Such records do include a reference to a back problem on one occasion during service.  A January 1989 treatment entry notes that the Veteran's chief complaints were right wrist pain and a back problem.  The examiner solely addressed the Veteran's right wrist pain and the assessment was a sprained right wrist.  The July 1989 separation examination report includes notations that the Veteran spine and other musculoskeletal systems were normal.  

Post-service private treatment records show treatment for variously diagnosed back problems.  Such records also show treatment for psychiatric disorders, including a major depressive disorder, as well as for complaints of sleep problems.  

An October 2009 evaluation report from J. J. Dabrowski, Ph.D., at the Neuropsychological Service of Tampa, notes that the Veteran reported that he had problems with sleep maintenance related to thoughts and dreams about dead people.  The Veteran also indicated that people talked to him when he was sleeping and that he had to sleep in different locations due to his homelessness.  As to a summary, Dr. Dabrowski indicated that his impression was that the Veteran had a moderate to severe recurrent major depressive disorder and a personality disorder, not otherwise specified, with paranoid personality characteristics that the Veteran reported being present after experiences in the military in the 1980s.  

A February 2010 report from Mental Health Care, Inc., relates diagnoses of a schizoaffective disorder, as well as rule out schizophrenia, paranoids type, and PTSD.  The examiner indicated that the behaviors and symptoms to support the diagnostic criteria of the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) were evidenced by audiovisual hallucinations, paranoia, sleeping problems, depression, isolation, racing thoughts, and appetite fluctuations.  

A May 2010 radiological report, as to the Veteran's thoracic spine, from Tower Diagnostic Centers notes that the clinical indication was for upper back pain.  The impression was slight upper thoracic scoliosis.  

A November 2011 statement from E. Biggers, D.C., indicates that the Veteran was seen in November 2011 for back pain.  

The Board notes that the Veteran has not been afforded VA examinations with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for a sleep disorder, to include as secondary to a service-connected major depressive disorder, and his claim for service connection for a back disorder.  Such examinations should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to identify all medical providers who have treated him for sleep problems and back problems since January 2012.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed back disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current back disorders.  

Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any diagnosed back disorders are etiologically related to his period service.  The examiner must specifically acknowledge and discuss the Veteran's report that he suffered back problems during service and continuous back problems since service.  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

All findings and conclusions must be set forth in a legible report.  

3.  Schedule the Veteran for a VA examination by a physician to determine the nature and likely etiology of his claimed sleep disorder, to include as secondary to a service-connected major depressive disorder.  The claims folder must be provided to and reviewed by the examiner.  The examiner should diagnose all current sleep disorders.  

Based on a review of the claims file and examination of the Veteran, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed sleep disorder is etiologically related to the Veteran's period of service.  The examiner must specifically acknowledge and discuss the Veteran's report that his sleep disorder was first manifested during his period of service.  See Dalton, supra.

The examiner should then opine as to whether the Veteran's service-connected major depressive disorder caused or aggravated any diagnosed sleep disorder, and if so, the extent to which it is aggravated.  

All findings and conclusions must be set forth in a legible report.  

4.  Then readjudicate the Veteran's claim of entitlement to service connection for a sleep disorder, to include as secondary to a service-connected major depressive disorder, and his claim for entitlement to service connection for a back disorder.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


